Appeal from a judgment of the Wayne County Court (Stephen R. Sirkin, J.), rendered May 30, 2008. The judgment convicted defendant, upon his plea of guilty, of criminal sale of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from is unanimously reversed on the law, the plea is vacated and the matter is remitted to Wayne County Court for further proceedings on the indictment.
Same memorandum as in People v Glanton (72 AD3d 1536 [2010]). Present—Scudder, P.J., Sconiers, Green and Gorski, JJ.